Order affirmed, with ten dollars costs and disbursements. The motion for a temporary injunction *842was properly denied in the exercise of discretion in view of the circumstances and the dispute in matters of fact. In determining whether or not a party is entitled to equitable relief in whole or in part, in a case of this nature, much depends on the good faith exercised by the respective parties in carrying out the provisions of the . contract they had made. Here each accuses the other of bad faith in bringing about a breach of the contract for the purpose of procuring some advantage to himself. The question of fixing the blame must await the trial. Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.